Citation Nr: 1715815	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for bronchial asthma.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran has active duty service from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2013, the Veteran testified before a Decision Review Officer at the RO, and in February 2016, the Veteran testified before the undersigned Veterans Law Judge.  Transcripts of both hearings were prepared and added to the record.  This matter was previously before the Board in May 2016 when it was remanded for additional development.

Concerning the claim for a TDIU listed on the cover page, a TDIU is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Evidence added to the record during the course of this appeal reasonably raises a claim of entitlement to a TDIU based on   the Veteran's service connected asthma.  Thus, that issue has been added to cover page. 

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

For the entire rating period on appeal, bronchial asthma has been managed by inhalational bronchodilator therapy and inhalational anti-inflammatory medication, without the need for at least monthly visits to a physician or at least three courses   of systemic (oral or parental) corticosteroids per year, and pulmonary function test (PFT) findings show no worse than an FEV-1 (Forced Expiratory Volume in one second) score of 80 percent predicted, and an FEV-1/FVC (Forced Vital Capacity) score of 92 percent.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for bronchial asthma       are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained, and the Veteran underwent a VA examination.  The Board acknowledges that the Veteran did not fully complete PFTs, and that his representative has argued that the prior remand instructions were not fully complied with as PFTs were requested but not accomplished.  However, the 2016 examiner indicated why such testing was not being accomplished, as the Veteran experienced shortness of breath and coughing, and the Veteran declined the testing because he did not want to experience pain.    As such testing was offered, but the Veteran declined to undergo such, the remand instructions requesting PFTs have been substantially complied with.  Moreover, although the representative has argued that the examiner, a nurse practitioner, lacked relevant expertise to evaluate the Veteran's respiratory disorder, the Board notes that "[a] nurse practitioner, having completed medical education and training ... fits squarely into the requirement of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Thus, the representative's bare assertion that the examiner did not have the requisite expertise to address the increased rating claim for asthma is insufficient to establish that that the examination was inadequate.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects     of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for asthma was established in a 1973 rating decision.  The Veteran filed the claim for an increased rating that is the subject of this appeal in June 2010. The Veteran's service-connected bronchial asthma is currently rated as 30 percent disabling pursuant to Diagnostic Code (DC) 6602.  38 C.F.R. § 4.97, DC 6602 (2016). 

Under DC 6602, a 30 percent disability rating is warranted for bronchial asthma with Forced Expiratory Volume in one second (FEV-1) of 56 to 70 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced     Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. 


A 60 percent disability rating is warranted for bronchial asthma with FEV-1 of 40   to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A maximum schedular 100 percent disability rating is warranted for bronchial asthma with FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure,        or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Regarding the use of pulmonary function tests (PFTs) for rating purposes, the rating schedule indicates that post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator PFTs should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained     on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In July 2010, the Veteran underwent a VA respiratory examination.  At that time, the Veteran's medications included daily inhalers and Albuterol by nebulization to take as needed.  The Veteran denied a cough, but he did report shortness of breath on mild exertion, such as walking outside to the mailbox, when exposed to hot or cold weather, and when he goes from a hot to cold environment.  The Veteran reported that these symptoms were more noticeable in the last two years.  The Veteran further reported that from 2007 until 2009, he made three trips to the doctor's office or to the emergency room for asthma attacks.

Upon physical examination, the examiner observed that the Veteran was in no apparent acute distress, and that his lungs were clear to auscultation with no apparent labor.  The Veteran's chest X-ray showed his lungs were clear and he   was negative for active disease.  PFTs revealed an FEV-1 of 89 percent post-bronchodilator, and a FEV-1/FVC of 92 percent post-bronchodilator.  The    examiner noted that this indicates a mild obstructive ventilatory impairment 
with no significant change after bronchodilator.

VA treatment records show that the Veteran was seen in January 2011 with complaints of a cough, congestion, headache, and backache. The Veteran reported that he had been using inhalers for his asthma, and that he was told that a round of oral steroids would be the next step.  In June 2011, a nurse practitioner discussed steroids at length with the Veteran, and he indicated that he did not want to take them.

The Veteran went to the emergency room in August 2011 with lightheadedness and shortness of breath after completing an exercise stress test.  He was discharged on the same day, and continued on his inhalers.

The Veteran had a VA examination in December 2011, at which time he reported that he had worsening shortness of breath and diminished exercise tolerance over the last year.  He reported exacerbations of his asthma with extreme temperature changes, mild-moderate exertion, and emotional stress.  The Veteran said that routine walking makes him short of breath, requiring use of his Albuterol inhaler three to four times daily.  He also reported that he takes a nebulizer treatment      every morning.  The Veteran reported that his last asthma attack was in August 2011 while undergoing a treadmill stress test.  

The examiner diagnosed the Veteran with asthma, and indicated that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medication, but that it does require the use of inhaled bronchodilator therapy and inhaled anti-inflammatory medication daily.  The examiner indicated that the Veteran's asthma does not require the use of antibiotics or oxygen therapy. The examiner found that the Veteran requires physician visits for asthma exacerbations less frequently than monthly, and has not had any episodes of respiratory failure.  The examiner included documentation of a chest X-ray from August 2011, which was normal.  

The Veteran refused to undergo PFTs during the VA examination in December 2011 because he said that he had acute bronchospasm during his last attempt. The examiner indicated that the Veteran's asthma impacts his ability to work because the Veteran reported that he had been unable to work due to significant limiting dyspnea with minimal activity and exacerbations of asthma with the work environment.

VA treatment records show that, in January 2012, the Veteran reported that his asthma had become significantly worse over the last five years. He said he gets shortness of breath every day, but his cough is not significant.  The Veteran reported using inhalers with temporary relief. The Veteran's lungs were observed   to be clear to auscultation bilaterally with no wheezings.  He was diagnosed with severe persistent asthma.  The Veteran's dose of one of his inhalers was increased, and he was switched from Albuterol to Combivent.  In March 2012, the Veteran denied having an asthma exacerbation since June of 2011.  In June 2012, it             was noted that the Veteran's asthma is in good control as long as he takes his medications.

The Veteran went to the emergency room in March 2013, where the Veteran's lungs were observed to be clear bilaterally.  He was diagnosed with acute bronchitis, and was prescribed Moxifloxacin and cough syrup.  

VA treatment records show that the Veteran had difficulty walking the length of a hallway due to asthma in May 2013.  He reported that he was less and less able to walk any distances.

In June 2013, the Veteran had a VA respiratory examination.  The Veteran reported that he requires medication for breathing, that he uses his medication daily, and that he retired due to worsening pulmonary health.

Although the examiner initially indicated that the Veteran's respiratory condition requires the use of chronic low-dose, maintenance corticosteroids, and daily use     of systemic (oral or parenteral) high-dose corticosteroids or immune-suppressive medications, in November 2013, a clarification of this was provided by another VA examiner.  That examiner stated that this June 2013 report was incorrect because   the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medications.  The November 2013 examiner indicated that he reviewed the available evidence, and found that the use of systemic steroids was    not documented in the medical notes.

The June 2013 VA examination report indicates that the Veteran's condition requires inhaled bronchodilator therapy and antibiotics.  It indicates that the Veteran does not require oxygen therapy.  The examiner indicated that the Veteran had not had any asthma attacks with respiratory failure within the past 12 months, but that the Veteran had physician visits for required care of exacerbations; however, these were less frequently than monthly.

The Veteran's chest X-ray was normal, and his PFTs revealed an FEV-1 of 90 percent pre-bronchodilator and an FEV-1/FVC of 93 percent pre-bronchodilator.  The examiner did not conduct post-bronchodilator testing because he found that      it was not indicated for the Veteran's condition.  The examiner noted that the Veteran's respiratory condition impacts his ability to work by limiting his ability       to climb stairs or ladders, to walk more than 15 minutes her hour, and his ability to be around fumes and outside activity.

VA treatment records indicate that in October 2013 the Veteran reported that          he tried light exercise and he was able to tolerate it fairly well.  A VA attending pulmonologist and pulmonology fellow indicated that the Veteran was to continue on his current inhalers.  They also noted that although the Veteran's activities     seem limited by his shortness of breath, some of it may be related to anxiety.      They encouraged the Veteran to exercise as he can tolerate it.

The Veteran went to the emergency room in October 2014 when he was attempting a PFT.  The Veteran reported that he did not have any strength, and he denied chest pain.  The Veteran's respirations were even and unlabored.

In February 2015, the Veteran reported feeling better on his medications, but he said he still had some functional limitations when it comes to strenuous work.  In August 2015, the Veteran reported that his asthma was much worse.  He said he was using an inhaler three to four times per day.  In November 2015, the Veteran was unable to complete a PFT due to a cough.  The Veteran stated that it hurt to exhale for that long.

The Veteran underwent a VA respiratory examination in June 2016.  The Veteran reported recurring episodes of respiratory distress associated with his asthma, and he said that his symptoms are caused or heightened by deep breathing, prolonged talking or laughing, mild to moderate exertion, and exposure to cold or hot weather.  The Veteran said he can only work in his yard for about 15 minutes before he has to quit due to symptoms.  The Veteran reported that his current treatment consists of inhalers and he said that he would not be able to do anything without them.

The VA examiner indicated that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medication, but that it does require the     use of inhaled medications.  The VA examiner indicated that the Veteran has not had any asthma attacks with episodes of respiratory failure in the past 12 months.  The Veteran told the examiner that he has to go to his local emergency room periodically for treatment of acute symptoms, and he could not recall the date of the last visit,     but said that it occurred within the last 12 months.  The Veteran indicated that the frequency of his physician visits for required care of exacerbations over the past 12 months was less frequently than monthly.

Upon physical examination, the Veteran was observed to be in no acute distress with even and effortless respirations, and clear lungs bilaterally.  The Veteran did not complete a PFT because he experienced shortness of breath and coughing.  The VA examiner indicated that the Veteran declined to perform the PFT because he did not want to experience pain.  The examiner included PFT results from November 10, 2015, which show an FEV-1 of 80 percent predicted, and an FEV-1/FVC of 97 percent predicted, both pre-bronchodilator.

After considering the evidence of record, the Board finds that a disability rating in excess of 30 percent for bronchial asthma is not warranted for any period of the appeal.  As noted above, in order to warrant an increased 60 percent disability rating the PFT results should show FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC     of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, DC 6602. 

In this case, the Veteran's bronchial asthma has not resulted in FEV-1 worse than     80 percent predicted or FEV-1/FVC worse than 92 percent predicted at any time during the appeal.  PFT results from July 2010 revealed an FEV-1 of 89 percent post-bronchodilator, and a FEV-1/FVC of 92 percent post-bronchodilator.  The Veteran's PFT results from June 2013 revealed an FEV-1 of 90 percent pre-bronchodilator,   and an FEV-1/FVC of 93 percent pre-bronchodilator.  It was noted that post-bronchodilator testing was not indicated for the Veteran's condition.  The VA examiner included November 2015 PFT results in the Veteran's June 2016 VA respiratory examination, which show an FEV-1 of 80 percent predicted pre-bronchodilator, and an FEV-1/FVC of 97 percent predicted pre-bronchodilator. 

As noted previously, when evaluating based on PFTs, post-bronchodilator          results are to be used unless the post-bronchodilator results were poorer than           the pre-bronchodilator results, in which case, the pre-bronchodilator results are      used for rating purposes.  38 C.F.R. § 4.96(d)(5).  Thus, it is expected that post-
bronchodilator results would show improved breathing ability than pre-bronchodilator results.  In this case, for those PFTs the Veteran was unable to complete, even the pre-bronchodilator results do not support a rating in excess of 30 percent.  Indeed, during the course of this claim, his worst PFT results support no more than a 10 percent rating (requiring FEV-1 or FEV-1/FVC of 71 to 80 percent).  38 C.F.R. § 4.97, DC 6602. 

Likewise, the evidence does not reflect that the Veteran was seen at least monthly by a physician for required care of exacerbations, or that he has been treated with intermittent systemic (oral or parenteral) corticosteroids at any time during the pendency of the appeal, nor has he suffered from respiratory failure.  

In assessing the severity of the Veteran's bronchial asthma disability, the Board     has also considered the lay evidence of record.  The Veteran's history and reported symptoms have, therefore, been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Specifically, objective PFTs contemplate the difficulty resulting from decreased lung capability, which includes the Veteran's reported symptoms and resulting physical limitations.  However, the Board concludes that the medical findings on examination and during treatment are of greater probative value than the Veteran's allegations regarding the severity of his asthma. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for disability rating in excess of 30 percent for bronchial asthma. 

The Board has considered whether the Veteran's service connected bronchial asthma presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, objective PFTs contemplate the difficulty resulting from decreased lung capability, such as shortness of breath and wheezing, and resulting physical limitations.  Moreover, the rating criteria also take into account the use of daily inhalational or oral bronchodilator therapy, as well as reported physician visits for required care of exacerbations.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges that evidence is still being developed for a TDIU claim  with regard to any effects of his service-connected asthma on his employment.  However, as noted above, any impact on the Veteran's employment would need to     be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  Thus, remand of the issue decided herein is not required.  See Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim).

In reaching the above conclusion, the Board has considered the applicability of      the benefit of the doubt doctrine.  However, as the preponderance of the evidence     is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A rating in excess of 30 percent for service-connected bronchial asthma is denied.


REMAND

A claim for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the December 2011 VA examiner indicated that the Veteran reported he had been unable to work due to significant limiting dyspnea with minimal activity and exacerbations of asthma with the work environment.  Additionally, the June 2016 VA examiner indicated that the Veteran's respiratory condition impacts his ability to work because his symptoms are heightened by everyday physical activities; therefore, his respiratory condition might regularly limit his ability to safely perform tasks in physical occupations that require mild to moderate exertion.  

In light of the above, the Board finds that a claim for TDIU has been reasonably raised, and further development is needed.  See Rice, 22 Vet. App. 447.  On remand, the Veteran should be afforded appropriate VCAA notice and be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the issue is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran concerning a claim for a TDIU due to service-connected fibromyalgia. Additionally, ask her to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based    on Unemployability, for completion.

2.  After undertaking the development above and any additional development deemed necessary, the claim for TDIU should be adjudicated.  If the benefit sought on appeal is denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


